RELEASE AND TRANSACTION

In consideration of the terms and conditions set out in the attached letters
from SUNRISE TELECOM BROADBAND (hereinafter referred to as the "Company") dated
April 24 and 28 2006 (hereinafter referred to as the "Letter"), DANIEL BABEUX
(hereinafter referred to as the "Employee"), on behalf of himself, his heirs,
administrators and assigns, hereby releases and forever discharges the Company,
its parent company, their subsidiaries, divisions, affiliates, associated
companies, predecessors and successors, and each of their respective
shareholders, directors, officers, managers, agents, employees, representatives,
insurers and assigns (hereinafter collectively and/or individually referred to
as the "Sunrise Group"), jointly and severally, from any and all rights,
actions, complaints, recourses, demands, damages, indemnities, costs, interests,
loss, injury or claims of any nature and kind whatsoever, past, present or
future, being directly or indirectly related to the Employee's employment or the
termination of his employment with the Company.

The Employee further acknowledges that the payment by the Company of the amounts
and benefits mentioned in the Letter includes all amounts which are, were, or
may in future be owing to the Employee by the Company or any member of the
Sunrise Group by way of notice of termination, pay in lieu of notice of
termination, compensatory indemnity, statutory notice, wrongful dismissal,
severance pay, contractual or extra-contractual damages, salary, bonus,
incentive compensation, commissions, options, shares, retirement contributions,
expenses, relocation expenses, benefits, interests, allowances, vacation pay,
holiday pay or any other claim of any nature whatsoever pursuant to the Civil
Code of Québec, the Labour Standards Act, the Charter of Human Rights and
Freedoms and any other applicable law, contract, policy, plan, regulation,
decree or practice whatsoever.

For greater certainty, it is understood and agreed that such amounts and
benefits to be provided to the Employee by the Company are intended to be
inclusive of, and not in addition to, any benefits and allowances or obligations
prescribed by applicable employment legislation and are to be in full payment of
the obligations under such legislation, including the individual notice,
reasonable notice and benefits requirements and entitlements under such
legislation.

Without limiting the generality of the foregoing, the Employee hereby renounces
to any right, action, complaint, demand, damage, claim or recourse of any nature
whatsoever concerning his employment or concerning the termination of his
employment with the Company that he has, had or may in future have against:
(i) the Company or any member of the Sunrise Group before any judicial or
quasi-judicial tribunal or government or statutory entity whatsoever; and
(ii) any other person or party who may claim contribution or indemnity from the
Company or any member of the Sunrise Group by virtue of said right, action,
complaint, demand, damage, claim or recourse.

The Employee acknowledges and agrees that as a consequence of his position with
the Company, he has acquired, received, had access to or was entrusted with
information which is strictly confidential or proprietary and he further
acknowledges and agrees that the use or disclosure of this information by him to
anyone could be highly detrimental to the Company and to each member of the
Sunrise Group. Consequently, the Employee agrees and covenants not to, at any
time, use, divulge, diffuse, sell, transfer, give, publish, circulate or
otherwise distribute to any person, or otherwise disclose to the public, any
Confidential Information. For the purpose of this Release and Transaction,
"Confidential Information" shall mean all information howsoever received from or
through the Company in whatever form (oral, written, machine readable or
otherwise) pertaining to the Company and each member of the Sunrise Group,
including, without limiting the generality of the foregoing, all information
related to systems, names of clients, their identities and requirements,
methods, processor circuits (firmware), software, source codes and compilers,
design and manufacture, manufacturers and specifications, material,
compositions, ideas, improvements, inventions, designs, formulas, sources of
financing, personnel and their duties and capabilities, programs, plans, blue
prints, projects and intangible property; provided however that the term
"Confidential Information" shall not include information that: (i) is in the
public domain, without any fault or responsibility on the part of the Employee;
or (ii) is approved in writing by the Company for disclosure prior to its actual
disclosure.

In consideration of the payment by the Company of all the amounts and benefits
described in the Letter and in this Release and Transaction, the Employee shall
not, during a period of six (6) months following the date of his signature of
this Release and Transaction, on his own behalf or on behalf of any other person
whether directly or indirectly, in any capacity whatsoever, alone, through or in
connection with any person;

carry on or be employed by, be engaged in or have any financial or other
interests in or be otherwise commercially involved in any endeavor, activity or
business, in all or any part of Québec, which is substantially similar to or is
in competition, in all or in part, with the Business; [NTD: To be discussed]

solicit any Customer or procure or assist in the soliciting of any Customer, for
any purpose which is in competition, in all or in part, with the Business;

solicit the employment of any individual who is employed or engaged by the
Company as of the date hereof for any purpose; and

denigrate, through adverse or disparaging communication, written or oral,
whether true or not, the operations or business of the Company and of any member
of the Sunrise Group.

For the purpose of this Article 6, the following words shall have the meanings
set forth below:

"Business" shall mean the manufacturing and research and development of test and
measuring equipments for the telecommunication industry and customer support
services in connection thereof; and

"Customer" shall mean (a) any and all persons having purchased, retained or
utilized the Company's goods or services in the course of the Business at any
time during the twelve (12) month period preceding the date hereof; and (b) any
person solicited by the Company with the Employee's knowledge for any purpose
relating to the Business at any time during the twelve (12) month period
preceding the date hereof.

The Employer recognizes that all restrictive covenants described in Articles 5
and 6 will not result in the impairment of his ability to earn a livelihood, as
he is fully able to utilize his skills and knowledge in other business
applications and circumstances which will not in any way violate such
restrictive covenants. The Employee further acknowledges the reasonableness and
validity of the duration, geographic area and nature of the business, in light
of the provisions provided herein and the specialized nature of the business of
the Company.

The Employee and the Company agree that the terms and conditions of the Letter
and of this Release and Transaction shall remain at all times confidential, and
that they cannot divulge to anyone their contents and the discussions which lead
to the signing of the Letter and of this Release and Transaction, except to
their legal and financial counselors and except if required to do so by a Court
or under the law.

The parties acknowledge that any section or other subdivision of this Release
and Transaction or any other provision herein which is or becomes illegal,
invalid or unenforceable shall be severed here from and shall be ineffective to
the extent of such illegality, invalidity or unenforceability and shall not
affect or impair the remaining provisions hereof, which provisions shall (a) be
severed from any illegal, invalid or unenforceable section or subdivision of
this Release and Transaction or any other provision herein and (b) otherwise
remain in full force and effect.

The Employee acknowledges that the payment of the amounts and benefits mentioned
in the Letter and in this Release and Transaction shall not be construed as
constituting any admission of liability of any nature whatsoever on behalf of
the Company or any member of the Sunrise Group, such liability in fact being
hereby denied.

The Employee acknowledges that he was given sufficient time to review the terms
and conditions of the present Release and Transaction and that he has had the
opportunity to obtain independent legal advice from the attorney of his choice
before signing this agreement.

After having been satisfied that the present Release and Transaction is just and
reasonable, the Employee acknowledges having executed it freely, voluntarily,
without duress and after just consideration.

The Employee and the Company acknowledge that the present Release and
Transaction constitutes a transaction within the meaning of articles 2631 and
following of the Civil Code of Quebec, and extends to the benefit of and binds
the heirs, executors, successors and assigns of the parties hereto.

The parties hereto agree that they have requested and are satisfied that the
Letter and this Release and Transaction be drafted in English. Les parties aux
présentes reconnaissent avoir requis que la lettre et le présent document soit
rédigés en anglais.

IN TESTIMONY WHEREOF

the parties hereinafter mentioned have signed on the dates and at the places
mentioned hereafter:





 

 

SUNRISE TELECOM INC.



 

 

/S/ PAUL A. MARSHALL

 



 

 

 

/S/ DANIEL BABEUX

Per :

Paul Marshall

 

Daniel Babeux



Date:

April 27, 2006



Date:



May 2, 2006



Place:

San Jose CA



Place:



Longueuil, Que



 